TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00114-CR
                                       NO. 03-19-00115-CR
                                       NO. 03-19-00116-CR



                                     Gary A. Dunn, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
       NOS. 64750, 75669 & 75670, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In the above causes, appellant Gary A. Dunn has filed notices of appeal from three

judgments of conviction for the felony offense of driving while intoxicated, one from 2010 and two

from 2016. In all three causes, the district court has certified that these are plea-bargain cases, the

defendant has no right of appeal, and the defendant has waived the right of appeal. Additionally, all

three notices of appeal are untimely. Dunn was convicted on April 22, 2010, in trial court cause

number 64750, and on October 20, 2016, in trial court cause numbers 75669 and 75670. His notices

of appeal in all three causes were filed on February 25, 2019, well beyond the deadline for filing a

notice of appeal. See Tex. R. App. P. 26.2(a) (providing that notice of appeal must be filed within

30 days after day sentence is imposed or suspended in open court, or within 90 days if motion

for new trial is timely filed). Under these circumstances, we have no choice but to dismiss these
appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 26.2(a); Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).




                                             __________________________________________

                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: March 26, 2019

Do Not Publish




                                                2